DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,200,001. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the status register bit" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 11, 12, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2016/0365127), hereinafter referred to as Chun in view of Younger (US 9,335,809), hereinafter referred to as Younger.

Referring to claim 1, Chun teaches, as claimed, a method comprising: sending, by a processing device, a first command to execute an initialization process on a first memory die of a plurality of memory dies of a memory sub-system (i.e.-initializing a memory device, page 1, ¶14, lines 4-5); and reading a bit value indicating that the first memory die is executing a low peak current draw phase of the initialization process (i.e.-detecting power of a memory device during wake-up/initialization operation, page 1, ¶14, lines 3-4 and page 3, ¶54).
However, Chun does not teach, in response to reading the bit value, sending a second command to a second memory die of the plurality of memory dies of the memory sub-system, the second command to execute the initialization process on the second memory die.
On the other hand, Younger discloses method and system comprising a power control block configured to detect a wake up command from various sources and to automatically restore power to the rest of the system (col. 7, lines 26-40). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Chun so that in response to reading the bit value, sending a second command to a second memory die of the plurality of memory dies of the memory sub-system, the second command to execute the initialization process on the second memory die, as taught by Younger. The motivation for doing so would have been to put the system to a power state in which power consumption is held at a very low level, but the system/device is still able to decode a communicated signal to perform resume operation. 

As to claim 2, the modified Chun discloses the method of claim 1 except wherein the first memory die sets a status register bit to the bit value. However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chun’s teaching so that the memory die sets a status register bit to the bit value, since it is a common knowledge in the art to set a status register at/before the time of the claimed invention was made.

As to claim 4, the modified Chun innately teaches the method of claim 1, wherein a level of current consumed by the first memory die during the low peak current draw phase is below a threshold current level (page 3, ¶54).

As to claim 5, the modified Chun in view of Younger teaches the method of claim 1, wherein the second memory die executes the initialization process in response to the second command (see Younger, col. 9, lines 15-22 & 39-41; and see fig. 11, step 326).

As to claim 6, the modified Chun teaches the method of claim 1, wherein a high peak current draw phase is identified during a characterization phase associated with the first memory die (page 3, ¶60). 

Referring to claims 8, 9, 11 and 12, the claims are substantially the same as claims 1, 2 and 4-6, hence the rejection of claims 1, 2 and 4-6 is applied accordingly.

Referring to claims 14 and 17-19, the claims are substantially the same as claims 1, 2 and 4-6, hence the rejection of claims 1, 2 and 4-6 is applied accordingly.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Claim Objections 
Claims 3, 7, 10, 13, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wright (US 8,060,767), Arimoto (US 6,256,252), Helms (US 7,039,755), Suzuki (US 2011/0128977) and Eguchi (US 2014/0078850) do teach method and system for managing power during memory device reset and initialization. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elias Mamo/Primary Examiner, Art Unit 2184